Case 6:18-cv-00233-TAD-PJH Document 60-1 Filed 01/02/20 Page 1 of 2 PageID #: 534




                                UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

  JOSEPH BABINEAUX, JR.,                            CIVIL NO.: 6:18-CV-00233
  MOSES ARCENEAUX and
  MARK AUSTIN                                       JUDGE: S. MAURICE HICKS, JR.

  VERSUS                                            MAGISTRATE: PATICK J. HANNA

  MARK GARBER, individually and in his              JURY DEMANDED
  official capacity as the Sheriff of Lafayette
  Parish, CATHY FONTENOT, individually
  and in her official Capacity as the Warden
  of the Lafayette Parish Correctional Center,
  JAMES LEBLANC, individually,
  PERRY STAGG in his official capacity as
  Assistant Deputy Secretary for Adult Services
  for the Department of Public Safety and
  Corrections, ANGELA GRIFFIN, in her
  official capacity as Assistant Deputy Secretary
  For Adult Services for the Department of
  Public Safety and Corrections and BERKLEY
  INSURANCE COMPANY



                  STATEMENT OF UNCONTESTED MATERIAL FACTS



         NOW INTO COURT, through undersigned counsel, comes Plaintiff, JOSEPH

  BABINEAUX JR. MOSES ARCENEAUX, AND MARK AUSTIN, which submits the

  following Statement of Uncontested Material Facts in Opposition of their Motion for Summary

  Judgment:

     1. On March 16, 2017, Joseph Babineaux, Jr. was sentenced to serve one-year Hard Labor for
        the offense of Attempted Possession of a Firearm by a Convicted Felon.

     2. Moses Arceneaux was sentenced, on March 16, 2017, to five years hard labor, all but one-
        year hard labor suspended, four years active supervised probation for the offense of
        Negligent Homicide.
Case 6:18-cv-00233-TAD-PJH Document 60-1 Filed 01/02/20 Page 2 of 2 PageID #: 535




     3. On March 30, 2017, Arceneaux was released from the Lafayette Parish Correctional Center
        after Judge Edward D. Rubin of the 15th Judicial District Court, Parish of Lafayette, granted
        a Writ of Habeas Corpus and ordered Arceneaux to be immediately released from
        incarceration.

     4. Mark Austin was sentenced, on October 26, 2017, to seventeen months hard labor for the
        offense of Attempted Possession of a Firearm by a Convicted Felon.

     5. All other facts asserted by the Defendants are contested and there remains a genuine issues
        of material facts.



                                                       Respectfully submitted:

                                                       L. CLAYTON BURGESS, A P.L.C.
                                                       605 West Congress Street
                                                       Lafayette, Louisiana 70501
                                                       Telephone: (337) 234-7573
                                                       Facsimile: (337) 233-3890

                                                       S/ L. Clayton Burgess
                                                       L. CLAYTON BURGESS (22979)
                                                       Attorney for Plaintiff




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the above and foregoing has this date been
  electronically filed with the Clerk of Court using the CM/ECF system. Notice of this filing will be
  sent to all counsel of record by operation of the Court’s electronic filing system and/or by United
  States mail, postage prepaid and properly addressed, or by facsimile or email transmission.


                         Lafayette, Louisiana, this 2nd day of January, 2020.


                              _______/s/ L. Clayton Burgess ________
                                    L. CLAYTON BURGESS
